           Case 1:21-cv-02678 Document 7 Filed 03/29/21 Page 1 of 2
IH-32                                                                               Rev: 2014-1




                     United States District Court
                                 for the
                    Southern District of New York
                             Related Case Statement
                                               
                             Full Caption of Later Filed Case:

Syracuse Mountains Corporation




                 Plaintiff                                        Case Number



                   vs.


Bolivarian Republic of Venezuela




                Defendant

                             Full Caption of Earlier Filed Case:
              (including in bankruptcy appeals the relevant adversary proceeding)


Contrarian Capital Management LLC, et al.




                 Plaintiff                                        Case Number

                                                19-cv-11018-AT
                   vs.


Bolivarian Republic of Venezuela




                Defendant


                                            Page 1
               Case 1:21-cv-02678 Document 7 Filed 03/29/21 Page 2 of 2
IH-32                                                                                         Rev: 2014-1



Status of Earlier Filed Case:
                          (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed       dismissal, settlement, court decision. Also, state whether there is an appeal
                          pending.)
        ✔
     ____ Open            (If so, set forth procedural status and summarize any court rulings.)


The complaint in Contrarian was filed on November 29, 2019. The plaintiffs filed a motion for summary

judgment on June 15, 2020 and the defendant filed a motion to stay on July 13, 2020. On October 1, 2020, the

Court denied the defendant's motion to stay and granted the plaintiffs' motion for summary judgment and on

October 16, 2020, the court entered judgment in favor of the plaintiffs.




Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.


This case, like Contrarian, is a breach-of-contract action against the Bolivarian Republic of

Venezuela involving the enforcement of sovereign debt obligations issued by Venezuela.

This case and Contrarian involve some of the same series of bonds, issued under the same

agreements and with the same terms. As such, both actions will involve common issues of

law and fact pertaining to Venezuela's defenses to enforcement of the debt. If these actions

are not considered related, there is a risk that the parties could be subject to conflicting

orders. Further, there could be a substantial duplication of effort and expense. Venezuela

has recognized that enforcement actions against it for its sovereign debt are related by filing

a statement of relatedness to that effect. See Statement of Relatedness, Pharo Gaia v.

Bolivarian Republic of Venezuela, ECF No. 3, No. 19-cv-3123 (Apr. 8, 2019).
















          /s/ Nicolas Swerdloff                                                 March 29, 2021
Signature: ________________________________________                      Date: __________________

          Hughes Hubbard & Reed
Firm:         ________________________________________


                                                 Page 2
